

116 HR 8728 IH: Soda Ash Funding for Education Act of 2020
U.S. House of Representatives
2020-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8728IN THE HOUSE OF REPRESENTATIVESNovember 5, 2020Mr. Cook introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require that royalties derived from the production of sodium compounds and related products are disbursed to the State in which production occurred and to the Secretary of Education for educational grants, and for other purposes.1.Short titleThis Act may be referred to as the Soda Ash Funding for Education Act of 2020.2.Disposition of revenues(a)Deposit of funds from royalties on sodium compoundsNotwithstanding any other provision of law, royalties collected on the quantity or gross value of the output of sodium compounds and related products (as such term is used in the Soda Ash Royalty Reduction Act of 2006 (30 U.S.C. 262 note)) from Federal land shall be paid into the Treasury of the United States.(b)Use of FundsOf funds deposited in the Treasury under subsection (a), the Secretary of the Treasury shall—(1)disburse 50 percent to the State within which such leased land is located; and(2)deposit 50 percent in the Fund.(c)Soda Ash Educational Equalization Fund(1)EstablishmentThere is established in the Treasury a fund, to be known as the Soda Ash Education Equalization Fund, to be administered by the Secretary of Education to provide resources to local educational agencies (as such term is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) impacted by changes in sodium royalty rates or changes in soda ash production levels.(2)Selection criteriaThe Secretary of Education shall use funds available in the Fund to provide grants to local school districts that meet the following conditions:(A)The Secretary determines such school has received not less than 50 percent of its annual budget from payments attributable to sodium royalty payments for at least 2 of the previous 5 fiscal years. (B)The Secretary determines that funding for the school for the current fiscal year attributable to royalties on sodium compounds and related products has fallen below the average payment for the past 5 years, determined by dropping the highest and lowest year from the average.(3)Maximum grant amountThe Secretary of Education may not issue a grant to a school for an amount in excess of the average calculated in paragraph (2)(B).(4)Investment of fundThe Secretary of the Treasury shall invest such portion of the Fund as such Secretary determines appropriate in interest-bearing obligations of the United States. The interest on, and the proceeds from the sale or redemption of, any obligation held in the Fund shall be credited to and form a part of the Fund.(5)FundIn this section, the term Fund means the Soda Ash Education Equalization Fund established in paragraph (1). 